
	

113 HR 5701 : Western Oregon Indian Tribal Lands Act
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		2d Session
		H. R. 5701
		IN THE SENATE OF THE UNITED STATES
		December 10, 2014ReceivedAN ACT
		To require that certain Federal lands be held in trust by the United States for the benefit of
			 federally recognized tribes in the State of Oregon, and for other
			 purposes.
	
	
		1.Short titleThis Act may be cited as the Western Oregon Indian Tribal Lands Act.
		2.Table of contentsThe table of contents for this Act is as follows:
			
				Sec. 1. Short title.
				Sec. 2. Table of contents.
				Title I—Reservation of Confederated Tribes of the Grand Ronde Community of Oregon
				Sec. 101. Additional lands for reservation.
				Title II—Oregon Coastal Lands
				Sec. 201. Short title.
				Sec. 202. Definitions.
				Sec. 203. Conveyance.
				Sec. 204. Map and legal description.
				Sec. 205. Administration.
				Sec. 206. Land reclassification.
				Title III—Cow Creek Umpqua Land Conveyance
				Sec. 301. Short title.
				Sec. 302. Definitions.
				Sec. 303. Conveyance.
				Sec. 304. Map and legal description.
				Sec. 305. Administration.
				Sec. 306. Land reclassification.
				Title IV—Siletz Tribe Indian Restoration Act
				Sec. 401. Purpose; clarification.
				Sec. 402. Treatment of certain property of the Siletz tribe of the State of Oregon.
				Title V—Amendments to Coquille Restoration Act
				Sec. 501. Amendments to Coquille Restoration Act.
			
		IReservation of Confederated Tribes of the Grand Ronde Community of Oregon
			101.Additional lands for reservationSection 1 of the Act entitled An Act to establish a reservation for the Confederated Tribes of the Grand Ronde Community of
			 Oregon, and for other purposes, approved September 9, 1988 (Public Law 100–425; 102 Stat. 1594; 102 Stat. 2939; 104 Stat. 207; 106
			 Stat. 3255; 108 Stat. 708; 108 Stat. 4566; 112 Stat. 1896), is amended—
				(1)in subsection (a)—
					(A)by striking Subject to valid and inserting the following:
						
							(1)In generalSubject to valid; and
					(B)by adding after paragraph (1) (as designated by subparagraph (A)) the following:
						
							(2)Additional trust acquisitions
								(A)In generalThe Secretary may accept title to any additional number of acres of real property located within
			 the boundaries of the original 1857 reservation of the Confederated Tribes
			 of the Grand Ronde Community of Oregon established by Executive order
			 dated June 30, 1857, comprised of land within the political boundaries of
			 Polk and Yamhill Counties, Oregon, if that real property is conveyed or
			 otherwise transferred to the United States by or on behalf of the Tribe.
								(B)Treatment of trust land
									(i)Applications to take land into trust within the boundaries of the original 1857 reservation shall
			 be treated by the Secretary as an on-reservation trust acquisition.
									(ii)Any real property taken into trust under this paragraph shall not be eligible, or used, for any
			 Class II or Class III gaming activity carried out under the Indian Gaming
			 Regulatory Act (25 U.S.C. 2701 et seq.), except for real property within 2
			 miles of the gaming facility in existence on the date of enactment of this
			 paragraph that is located on State Highway 18 in the Grand Ronde community
			 of Oregon.
									(C)ReservationAll real property taken into trust within those boundaries at any time after September 9, 1988,
			 shall be part of the reservation of the Tribe.; and
					(2)in subsection (c)—
					(A)in the matter preceding the table, by striking in subsection (a) are approximately 10,311.60 and inserting in subsection (a)(1) are approximately 11,349.92; and
					(B)in the table—
						(i)by striking the following:
							
								
									
										
											678Tax lot 8005.55;
						and inserting the following:
							
								
									
										
											677, 8, 17, 18Former tax lot 800, located within the SE ¼ SE ¼ of Section 7; SW ¼ SW ¼ of Section 8; NW ¼ NW ¼ of Section 17; and NE ¼ NE ¼ of Section 185.55;
						(ii)in the acres column of the last item added by section 2(a)(1) of Public Law 103–445 (108 Stat.
			 4566), by striking 240 and inserting 241.06; and
						(iii)by striking all text after
							
								
									
										
											6718 E ½ NE ¼43.42;
						and inserting the following:
							
								
									
										
											681 W ½ SE ¼ SE ¼20.6
											681N ½ SW ¼ SE ¼ 19.99
											681SE ¼ NE ¼ 9.99
											681NE ¼ SW ¼10.46
											681NE ¼ SW ¼, NW ¼ SW ¼ 12.99
											676SW ¼ NW ¼ 37.39
											675SE ¼ SW ¼ 24.87
											675, 8SW ¼ SE ¼ of Section 5; and NE ¼ NE ¼, NW ¼ NE ¼, NE ¼ NW ¼ of Section 8 109.9
											681 NW ¼ SE ¼ 31.32
											681 NE ¼ SW ¼ 8.89
											681SW ¼ NE ¼, NW ¼ NE ¼78.4
											678, 17SW ¼ SW ¼ of Section 8; and NE ¼ NW ¼, NW ¼ NW ¼ of Section 1714.33
											6717NW¼ NW ¼6.68
											6812SW ¼ NE¼8.19
											681SE ¼ SW ¼2.0
											681SW ¼ SW ¼5.05
											6812SE ¼, SW ¼54.64
											6717, 18SW ¼, NW ¼ of Section 17; and SE ¼, NE ¼ of Section 18136.83
											681SW ¼ SE ¼20.08
											675NE ¼ SE ¼, SE ¼ SE ¼, E ½ SE ¼ SW ¼97.38
											4731SE ¼159.60
											6717NW ¼ NW ¼3.14
											6812NW ¼ SE ¼1.10
											678SW ¼ SW ¼0.92
											6812NE ¼ NW ¼1.99
											677NW ¼ NW ¼ of Section 7; and 
											6812S ½ NE ¼, E ½ NE ¼ NE ¼ of Section 1286.48
											6812NE ¼ NW ¼1.56
											676W ½ SW ¼ SW ¼ of Section 6; and
											681E ½ SE ¼ SE ¼ of Section 135.82
											675E ½ NW ¼ SE ¼19.88
											6812NW ¼ NE ¼0.29
											681SE ¼ SW ¼2.5
											678NE ¼ NW ¼7.16
											681SE ¼ SW ¼5.5
											681SE ¼ NW ¼1.34 
											   Total11,349.92.
						IIOregon Coastal Lands
			201.Short titleThis title may be cited as the Oregon Coastal Lands Act.
			202.DefinitionsIn this title:
				(1)Confederated tribesThe term Confederated Tribes means the Confederated Tribes of Coos, Lower Umpqua, and Siuslaw Indians.
				(2)Oregon coastal landThe term Oregon Coastal land means the approximately 14,408 acres of land, as generally depicted on the map entitled Oregon Coastal Land Conveyance and dated March 27, 2013.
				(3)SecretaryThe term Secretary means the Secretary of the Interior.
				203.Conveyance
				(a)In generalSubject to valid existing rights, including rights-of-way, all right, title, and interest of the
			 United States in and to the Oregon Coastal land, including any
			 improvements located on the land, appurtenances to the land, and minerals
			 on or in the land, including oil and gas, shall be—
					(1)held in trust by the United States for the benefit of the Confederated Tribes; and
					(2)part of the reservation of the Confederated Tribes.
					(b)SurveyNot later than 1 year after the date of enactment of this Act, the Secretary shall complete a
			 survey of the boundary lines to establish the boundaries of the land taken
			 into trust under subsection (a).
				204.Map and legal description
				(a)In generalAs soon as practicable after the date of enactment of this Act, the Secretary shall file a map and
			 legal description of the Oregon Coastal land with—
					(1)the Committee on Energy and Natural Resources of the Senate; and
					(2)the Committee on Natural Resources of the House of Representatives.
					(b)Force and effectThe map and legal description filed under subsection (a) shall have the same force and effect as if
			 included in this title, except that the Secretary may correct any clerical
			 or typographical errors in the map or legal description.
				(c)Public availabilityThe map and legal description filed under subsection (a) shall be on file and available for public
			 inspection in the Office of the Secretary.
				205.Administration
				(a)In generalUnless expressly provided in this title, nothing in this title affects any right or claim of the
			 Confederated Tribes existing on the date of enactment of this Act to any
			 land or interest in land.
				(b)Prohibitions
					(1)Exports of unprocessed logsFederal law (including regulations) relating to the export of unprocessed logs harvested from
			 Federal land shall apply to any unprocessed logs that are harvested from
			 the Oregon Coastal land taken into trust under section 203.
					(2)Non-permissible use of landAny real property taken into trust under section 203 shall not be eligible, or used, for any gaming
			 activity carried out under Public Law 100–497 (25 U.S.C. 2701 et seq.).
					(c)Laws applicable to commercial forestry activityAny commercial forestry activity that is carried out on the Oregon Coastal land taken into trust
			 under section 203 shall be managed in accordance with all applicable
			 Federal laws.
				(d)AgreementsThe Confederated Tribes shall consult with the Secretary and other parties as necessary to develop
			 agreements to provide for access to the Oregon Coastal land taken into
			 trust under section 203 that provide for—
					(1)honoring existing reciprocal right-of-way agreements;
					(2)administrative access by the Bureau of Land Management; and
					(3)management of the Oregon Coastal land that are acquired or developed under the Land and Water
			 Conservation Fund Act of 1965 (16 U.S.C. 460l–4 et seq.), consistent with
			 section 8(f)(3) of that Act (162 U.S.C. 460l–8(f)(3)).
					(e)Land use planning requirementsExcept as provided in subsection (c), once the Oregon Coastal land is taken into trust under
			 section 203, the land shall not be subject to the land use planning
			 requirements of the Federal Land Policy and Management Act of 1976 (43
			 U.S.C. 1701 et seq.) or the Act of August 28, 1937 (43 U.S.C. 1181a et
			 seq.).
				206.Land reclassification
				(a)Identification of Oregon and California railroad grant landNot later than 180 days after the date of enactment of this Act, the Secretary of Agriculture and
			 the Secretary shall identify any Oregon and California Railroad grant land
			 that is held in trust by the United States for the benefit of the
			 Confederated Tribes under section 203.
				(b)Identification of public domain landNot later than 18 months after the date of enactment of this Act, the Secretary shall identify
			 public domain land in the State of Oregon that—
					(1)is approximately equal in acreage and condition as the Oregon and California Railroad grant land
			 identified under subsection (a); and
					(2)is located in the vicinity of the Oregon and California Railroad grant land.
					(c)MapsNot later than 2 years after the date of enactment of this Act, the Secretary shall submit to
			 Congress and publish in the Federal Register one or more maps depicting
			 the land identified in subsections (a) and (b).
				(d)Reclassification
					(1)In generalAfter providing an opportunity for public comment, the Secretary shall reclassify the land
			 identified in subsection (b) as Oregon and California Railroad grant land.
					(2)ApplicabilityThe Act of August 28, 1937 (43 U.S.C. 1181a et seq.), shall apply to land reclassified as Oregon
			 and California Railroad grant land under paragraph (1).
					IIICow Creek Umpqua Land Conveyance
			301.Short titleThis title may be cited as the Cow Creek Umpqua Land Conveyance Act.
			302.DefinitionsIn this title:
				(1)Council creek landThe term Council Creek land means the approximately 17,519 acres of land, as generally depicted on the map entitled Canyon Mountain Land Conveyance and dated June 27, 2013.
				(2)TribeThe term Tribe means the Cow Creek Band of Umpqua Tribe of Indians.
				(3)SecretaryThe term Secretary means the Secretary of the Interior.
				303.Conveyance
				(a)In generalSubject to valid existing rights, including rights-of-way, all right, title, and interest of the
			 United States in and to the Council Creek land, including any improvements
			 located on the land, appurtenances to the land, and minerals on or in the
			 land, including oil and gas, shall be—
					(1)held in trust by the United States for the benefit of the Tribe; and
					(2)part of the reservation of the Tribe.
					(b)SurveyNot later than 1 year after the date of enactment of this Act, the Secretary shall complete a
			 survey of the boundary lines to establish the boundaries of the land taken
			 into trust under subsection (a).
				304.Map and legal description
				(a)In generalAs soon as practicable after the date of enactment of this Act, the Secretary shall file a map and
			 legal description of the Council Creek land with—
					(1)the Committee on Energy and Natural Resources of the Senate; and
					(2)the Committee on Natural Resources of the House of Representatives.
					(b)Force and effectThe map and legal description filed under subsection (a) shall have the same force and effect as if
			 included in this title, except that the Secretary may correct any clerical
			 or typographical errors in the map or legal description.
				(c)Public availabilityThe map and legal description filed under subsection (a) shall be on file and available for public
			 inspection in the Office of the Secretary.
				305.Administration
				(a)In generalUnless expressly provided in this title, nothing in this title affects any right or claim of the
			 Tribe existing on the date of enactment of this Act to any land or
			 interest in land.
				(b)Prohibitions
					(1)Exports of unprocessed logsFederal law (including regulations) relating to the export of unprocessed logs harvested from
			 Federal land shall apply to any unprocessed logs that are harvested from
			 the Council Creek land.
					(2)Non-permissible use of landAny real property taken into trust under section 303 shall not be eligible, or used, for any gaming
			 activity carried out under Public Law 100–497 (25 U.S.C. 2701 et seq.).
					(c)Forest managementAny forest management activity that is carried out on the Council Creek land shall be managed in
			 accordance with all applicable Federal laws.
				306.Land reclassification
				(a)Identification of Oregon and California railroad grant landNot later than 180 days after the date of enactment of this Act, the Secretary of Agriculture and
			 the Secretary shall identify any Oregon and California Railroad grant land
			 that is held in trust by the United States for the benefit of the Tribe
			 under section 303.
				(b)Identification of public domain landNot later than 18 months after the date of enactment of this Act, the Secretary shall identify
			 public domain land in the State of Oregon that—
					(1)is approximately equal in acreage and condition as the Oregon and California Railroad grant land
			 identified under subsection (a); and
					(2)is located in the vicinity of the Oregon and California Railroad grant land.
					(c)MapsNot later than 2 years after the date of enactment of this Act, the Secretary shall submit to
			 Congress and publish in the Federal Register one or more maps depicting
			 the land identified in subsections (a) and (b).
				(d)Reclassification
					(1)In generalAfter providing an opportunity for public comment, the Secretary shall reclassify the land
			 identified in subsection (b) as Oregon and California Railroad grant land.
					(2)ApplicabilityThe Act of August 28, 1937 (43 U.S.C. 1181a et seq.), shall apply to land reclassified as Oregon
			 and California Railroad grant land under paragraph (1).
					IVSiletz Tribe Indian Restoration Act
			401.Purpose; clarification
				(a)PurposeThe purpose of this title is to facilitate fee-to-trust applications for the Siletz Tribe within
			 the geographic area specified in the amendment made by this title.
				(b)ClarificationExcept as specifically provided otherwise by this title or the amendment made by this title,
			 nothing in this title or the amendment made by this title, shall
			 prioritize for any purpose the claims of any federally recognized Indian
			 tribe over the claims of any other federally recognized Indian tribe.
				402.Treatment of certain property of the Siletz tribe of the State of OregonSection 7 of the Siletz Tribe Indian Restoration Act (25 U.S.C. 711e) is amended by adding at the
			 end the following:
				
					(f)Treatment of certain property
						(1)In general
							(A)TitleThe Secretary may accept title to any additional number of acres of real property located within
			 the boundaries of the original 1855 Siletz Coast Reservation established
			 by Executive order dated November 9, 1855, comprised of land within the
			 political boundaries of Benton, Douglas, Lane, Lincoln, Tillamook, and
			 Yamhill Counties in the State of Oregon, if that real property is conveyed
			 or otherwise transferred to the United States by or on behalf of the
			 tribe.
							(B)TrustLand to which title is accepted by the Secretary under this paragraph shall be held in trust by the
			 United States for the benefit of the tribe.
							(2)Treatment as part of reservationAll real property that is taken into trust under paragraph (1) shall—
							(A)be considered and evaluated as an on-reservation acquisition under part 151.10 of title 25, Code of
			 Federal Regulations (or successor regulations); and
							(B)become part of the reservation of the tribe.
							(3)Prohibition on gamingAny real property taken into trust under paragraph (1) shall not be eligible, or used, for any
			 gaming activity carried out under the Indian Gaming Regulatory Act (25
			 U.S.C. 2701 et seq.)..
			VAmendments to Coquille Restoration Act
			501.Amendments to Coquille Restoration ActSection 5(d) of the Coquille Restoration Act (25 U.S.C. 715c(d)) is amended—
				(1)by striking paragraph (5) and inserting the following:
					
						(5)Management
							(A)In generalSubject to subparagraph (B), the Secretary, acting through the Assistant Secretary for Indian
			 Affairs, shall manage the Coquille Forest in accordance with the laws
			 pertaining to the management of Indian trust land.
							(B)Administration
								(i)Unprocessed logsUnprocessed logs harvested from the Coquille Forest shall be subject to the same Federal statutory
			 restrictions on export to foreign nations that apply to unprocessed logs
			 harvested from Federal land.
								(ii)Sales of timberNotwithstanding any other provision of law, all sales of timber from land subject to this
			 subsection shall be advertised, offered, and awarded according to
			 competitive bidding practices, with sales being awarded to the highest
			 responsible bidder.;
				(2)by striking paragraph (9); and
				(3)by redesignating paragraphs (10) through (12) as paragraphs (9) through (11), respectively.
				
	Passed the House of Representatives December 9, 2014.Karen L. Haas,Clerk
